KOHLSAAT, District Judge.
This cause comes before the court on exceptions to the referee’s report, holding that the respondent is not a-trader, or otherwise, within the meaning of the statute concerning bankruptcy. The respondent is a corporation organized under the laws of Illinois. Its business was that of soliciting advertisements, and then placing them in the newspapers, at rates previously furnished to it by the various papers. These rates were such that the respondent was able to realize a profit. They were in no sense agents of the newspapers, but, so to speak, sold the advertising to the papers. It would seem that to this extent they were traders in the general sense. The referee, however, found to the contrary; basing his finding on the decision of the Court of Appeals of this circuit in Re Surety Guaranty Trust Co., 121 Fed. 73, 56 C. C. A. 654, in which case the court seems to hold that the statute applies only to persons trading in tangible property or chattels. Under this ruling, the referee is right.
The exceptions are overruled, and the report is approved.